DETAILED CORRESPONDENCE
This final office action is in response to the Amendments filed on 07 April 2022, regarding application number 16/727,979.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
Claims 1-9 remain pending in the application. Claims 1-3 were amended in the Amendments to the Claims. Claims 4-9 are new.
Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every objection, 35 U.S.C. 112(a) and 35 U.S.C. 112(b) rejections previously set forth in the Non-Final Office Action mailed 24 January 2022. Therefore, the objections and rejections have been withdrawn. Examiner further acknowledges that the claims will no longer be construed under 35 U.S.C. 112(f).
Response to Arguments
Applicant's arguments filed 07 April 2022, with respect to the rejections under 35 U.S.C. 103, have been fully considered but they are not persuasive. Applicant made the following three arguments:
The combination of Purkayastha and Nusser does not teach each and 
every limitation of claim 1.
	Examiner respectfully disagrees because both Purkayastha and Nusser teach “actions in each zone are precalculated predictively in which actual sensor data are considered before an intended action is triggered”. 
Purkayastha teaches a robot capable of executing semi-autonomous or autonomous behaviors, in addition to being manually controlled. This is contrary to the argument made on pages 13-14 which states that Purkayastha only teaches manual control. See [0050 “Mobile robots 100 having semi-autonomous or autonomous capabilities may execute behaviors on one or more computing processors to perform certain tasks or operations, such as racking/unracking circuit breakers 20, engaging/disengaging (opening/closing) circuit breakers 20, navigation and obstacle avoidance.”] and [0072 “The OCU 400 allows an operator or user to control the robot 100 from a distance. In some examples, the user can select different levels of human control over the robot 100, ranging from a teleoperation mode, in which the user directly controls the motors and actuators on the robot 100, to autonomous operation, in which the user passes higher-level commands to the robot 100.”]. As for the argument made toward “actions in each zone are precalculated predictively in which actual sensor data are considered before an intended action is triggered”, Purkayastha teaches a behavior system where precalculated applications are stored and access behaviors to be executed by the robot after considering sensor data. See behavior system 210a in Fig. 12, especially racking behavior 300f and breaker on/off behavior 300g. See [0116], [0119] and [0129]-[0130].
Nusser additionally teaches “precalculating respective actions in each virtual zone predictively as a micro simulation in which actual sensor data are considered before an intended action is triggered.”, as discussed in the prior office action. See Fig. 3 all, Figs. 5-8; [0005], [0094]-[0108], [0120], [0123], [0127]-[0129], [0140]-[0150], especially [0005 “ The operations may include determining, from a model of a set of objects in an environment of the robotic manipulator, a plurality of regions of the model, where each region corresponds to a respective different subset of the set of objects, and where the robotic manipulator is configured to perform, for each subset of objects, a respective task involving a manipulation of the subset of objects … The operations may yet still further include causing the robotic manipulator to perform the identified tasks based at least in part on the plurality of responses received from the at least one remote assistor device.”].
For the at least the reasons stated above and in the prior office action, the combination of Purkayastha and Nusser teaches every limitation of claim 1. Regarding the argument made for claims 2-3, on pages 16-17, Purkayastha and Nusser additionally teach every limitation of claims 2-3 for similar reasons stated above and as discussed in the prior office action.
Nusser is non-analogous art
Examiner respectfully disagrees because Nusser is both (1) from the same field of endeavor as the claimed invention; and (2) reasonably pertinent to the problem faced by the inventor. 
Nusser is from the same field of endeavor as the claimed invention because both Nusser and the claimed invention are in the field of control systems for robots for executing tasks. For example, claim 1 of Nusser states “a control system for a robotic device, wherein the control system is configured to: identify a first task and a second task, wherein the first task involves a first object and the second task involves a second object…” and claim 1 of the claimed invention states “an equipment safety system comprising a controller configured to calculate an action range of a robot system by … precalculating respective actions in each virtual zone…”. 
Nusser is additionally reasonably pertinent to the problem faced by the inventor. Both the claimed invention and Nusser solve the problem of executing tasks on objects while excluding human operators from the operation process by remote control of robots. See the specification of the claimed invention at [0003 “Switchgears or controlgear with unmanned operation and maintenance ensures the same personnel safety levels as current generation of switchgear or controlgear by excluding human operators from the operation and maintenance processes and by the outer enclosure 23.”] and Nusser at [0004 “Example systems and methods may provide for distributing remote assistance requests to remote assistor devices in order to facilitate object manipulation by robotic devices.”]. Although Nusser doesn’t explicitly teach using the robot on a switchgear or controlgear, claim 1 of the claimed invention only recites the switchgear or control gear at a high level of generality, see “…dividing an acting area in an internal space of the switchgear or controlgear into virtual zones…”. Nusser teaches dividing any area of general objects into virtual zones, therefore it would be obvious to a person having ordinary skill in the art to apply the teachings of Nusser to a switchgear or controlgear, especially when combining with Purkayastha which teaches identifying specific components of a switchgear to be manipulated by a robot.
No Motivation to Combine Purkayastha and Nasser
Examiner respectfully disagrees for the reasoning set out in the prior office action. Purkayastha teaches a robot identifying specific components of a switchgear to be manipulated by a robot. For example, see circuit breaker 20 outlined in Fig. 1A, and the various scanned zones T1-Tn of the circuit breaker in Fig. 1B. Also see [0129 “Referring again to FIG. 12, a racking behavior 300 f may cause the robot 100 a to locate and move proximate to a particular circuit breaker 20…]). The particular components, such as the particular circuit breaker 20, are zones where respective actions are executed. Nasser teaches dividing any area of general objects into virtual zones for simulating respective actions for a robot to execute. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Nasser, with Purkayastha. For example, it would be obvious to divide the switchgear of Purkayastha into virtual zones, where one of the virtual zones is the circuit breaker 20. Respective actions can be calculated for the circuit breaker 20, such as racking and unracking, and simulated before being triggered by the robot.
For at least the reasons stated above, the rejections of claims 1-3 under 35 U.S.C. 103 have been maintained. See full rejection details below.
Applicant’s arguments, see page 17, with respect to new claims 4-9 have been fully considered and are persuasive.  Therefore, claims 4-9 are allowed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Purkayastha et al. (US 20130231779 A1 and Purkayastha hereinafter), in view of Nusser et al. (US 20170021502 A1 and Nusser hereinafter).
Regarding Claim 1
Purkayastha teaches a switchgear or controlgear with unmanned operation and maintenance (see Figs. 1A-1B and 6-10; [0005]-[0008]), the switchgear or controlgear comprising: 
an equipment safety system (see Fig. 6; [0077]), comprising a controller configured to calculate an action range of a robot system (see Fig. 6, controller 200; [0069]-[0071], [0083] and [0107]), by: 
dividing an acting area in an internal space of the switchgear or controlgear into zones (see Figs. 1A-1B, 7-10 and 15B; [0007 "In some examples, the inspection behavior causes the robot to identify at least one of a circuit breaker, a contactor, a motor control center, a fuse, a switch, a relay, a capacitor bank, an inverter, a battery bank and obtain an image (e.g., an infrared image) thereof using a camera of the sensor system"], [0014 "In some implementations, the method includes identifying a switchgear panel ... Additionally or alternatively, the method may include identifying a circuit breaker in the local sensory perception"], [0016], [0021]-[0022], [0107], [0121] and [0135]), and 
precalculating respective actions in each zone predictively in which actual sensor data are considered before an intended action is triggered (see Fig. 12, behavior system 210a, especially racking behavior 300f and breaker on/off behavior 300g; [0014], [0050], [0076]-[0080], [0107], [0116], [0119], [0129]-[0130] and [0135]).
Purkayastha does not explicitly teach virtual zones and a micro simulation. That is, Purkayastha is silent regarding dividing an acting area in an internal space of the switchgear or controlgear into virtual zones, and precalculating respective actions in each virtual zone predictively as a micro simulation in which actual sensor data are considered before an intended action is triggered.
Nusser teaches a switchgear or controlgear with unmanned operation and maintenance (see Figs. 1-4, etc.; [0004]), comprising: 
an equipment safety system (see Fig. 1B, robotic device 100; [0039]), comprising a controller configured to calculate an action range of a robot system (see Fig. 1B, control system 140, [0027]-[0029] and [0041]), by: 
dividing an acting area in an internal space into virtual zones (see Fig. 3, step 300 and Fig. 4, regions 404, 406 and 408; [0005], [0094 "Herein, a “model” refers to an n-dimensional virtual reconstruction of a physical environment, such as the physical environment of the robotic manipulator that includes the set of objects."], [0095 "In line with these examples, each region of the model may be a virtual representation that corresponds to a subset of the objects."], and [0096], [0101], [0120], [0123]), and 
precalculating respective actions in each virtual zone predictively as a micro simulation in which actual sensor data are considered before an intended action is triggered (see Fig. 3 all, Figs. 5-8; [0005], [0094]-[0108], [0120], [0123], [0127]-[0129], [0140]-[0150]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Nusser to Purkayastha. That is, it would have been obvious to modify the switchgear or controlgear with unmanned operation and maintenance of Purkayastha to further divide an acting area in an internal space of the switchgear or controlgear into virtual zones and precalculate actions in each virtual zone as a micro simulations, as taught by Nusser. 
Nusser teaches dividing an acting area in an internal space into virtual zones to enable a user to assign a variety of actions to each virtual zone and program a robot offline to execute the actions. The actions are simulated before being physically executed for the user to view and make adjustments to. A person having ordinary skill in the art would have been motivated to apply this known technique to Purkayastha to attain the same results.
Application of the known technique taught by Nusser to the switchgear or controlgear with unmanned operation and maintenance taught by Purkayastha would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the switchgear or controlgear with unmanned operation and maintenance, wherein the controller divides an acting area in an internal space of the switchgear or controlgear into virtual zones, and precalculates respective actions in each virtual zone predictively as a micro simulation. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Regarding Claim 2
Purkayastha teaches a method for operating a switchgear or controlgear with unmanned operation and maintenance (see Figs. 1A-1B and 6-10; [0005]-[0008]), comprising: 
providing an equipment safety system of the switchgear or controlgear with unmanned operation and maintenance (see Fig. 6; [0077]), the equipment safety system comprising a controller configured to calculate an action range of a robot system (see Fig. 6, controller 200; [0069]-[0071], [0083] and [0107]), 
dividing an acting area in an internal space of the switchgear or controlgear into zones (see Figs. 1A-1B, 7-10 and 15B; [0007 "In some examples, the inspection behavior causes the robot to identify at least one of a circuit breaker, a contactor, a motor control center, a fuse, a switch, a relay, a capacitor bank, an inverter, a battery bank and obtain an image (e.g., an infrared image) thereof using a camera of the sensor system"], [0014 "In some implementations, the method includes identifying a switchgear panel ... Additionally or alternatively, the method may include identifying a circuit breaker in the local sensory perception"], [0016], [0021]-[0022], [0107], [0121] and [0135]); and 
predictively precalculating respective actions in each zone, comprising considering actual sensor data before triggering an intended action (see Fig. 12, behavior system 210a, especially racking behavior 300f and breaker on/off behavior 300g; [0014], [0050], [0076]-[0080], [0107], [0116], [0119], [0129]-[0130] and [0135]).
Purkayastha does not explicitly teach virtual zones and a micro simulation. That is, Purkayastha is silent regarding dividing an acting area in an internal space of the switchgear or controlgear into virtual zones and predictively precalculating respective actions in each virtual zone as a micro simulation, comprising considering actual sensor data before triggering an intended action.
Nusser teaches a method for operating a switchgear or controlgear with unmanned operation and maintenance (see Figs. 1-4, etc.; [0004]), comprising: 
providing an equipment safety system of the switchgear or controlgear with unmanned operation and maintenance (see Fig. 1B, robotic device 100; [0039]), the equipment safety system comprising a controller configured to calculate an action range of a robot system (see Fig. 1B, control system 140, [0027]-[0029] and [0041]), 
dividing an acting area in an internal space into virtual zones (see Fig. 3, step 300 and Fig. 4, regions 404, 406 and 408; [0005], [0094 "Herein, a “model” refers to an n-dimensional virtual reconstruction of a physical environment, such as the physical environment of the robotic manipulator that includes the set of objects."], [0095 "In line with these examples, each region of the model may be a virtual representation that corresponds to a subset of the objects."], and [0096], [0101], [0120], [0123]); and 
predictively precalculating respective actions in each virtual zone as a micro simulation, comprising considering actual sensor data before triggering an intended action (see Fig. 3 all, Figs. 5-8; [0005], [0094]-[0108], [0120], [0123], [0127]-[0129], [0140]-[0150]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Nusser to Purkayastha. That is, it would have been obvious to modify the method for operating a switchgear or controlgear with unmanned operation and maintenance of Purkayastha to further include steps of dividing an acting area in an internal space of the switchgear or controlgear into virtual zones and precalculating actions in each virtual zone as a micro simulations, as taught by Nusser. 
Nusser teaches dividing an acting area in an internal space into virtual zones to enable a user to assign a variety of actions to each virtual zone and program a robot offline to execute the actions. The actions are simulated before being physically executed for the user to view and make adjustments to. A person having ordinary skill in the art would have been motivated to apply this known technique to Purkayastha to attain the same results.
Application of the known technique taught by Nusser to the switchgear or controlgear with unmanned operation and maintenance taught by Purkayastha would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the method of operating a switchgear or controlgear with unmanned operation and maintenance comprising dividing an acting area in an internal space of the switchgear or controlgear into virtual zones and predictively precalculating respective actions in each virtual zone as a micro simulation. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Regarding Claim 3
Modified Purkayastha teaches the method according to claim 2 (as discussed above in claim 2),
Purkayastha further teaches wherein the acting area is divided and structured automatically (see Figs. 1A-1B, 7-10 and 15B; [0007], [0014], [0016], [0021]-[0022], [0107], [0121] and [0135]) under consideration of the following conditions: 
detection of each switch-disconnector, which each has its own zone including a moving contact of the switch- disconnector when in earthed position and all circuits up to a next point of opening like circuit breaker main contacts (see Figs. 1A-1B, 7-10; [0005]-[0008] and [0081]), or 
each primary circuit continuing from circuit breaker main contacts, which each have their own zone covering circuits up to a next point of disconnection or to a point where the circuits go out of an enclosure (see Figs. 1A-1B, 7-10 circuit breaker 20; [0005]-[0008], [0050], [0079]-[0081], and [0120]-[0123]), or 
zones containing auxiliary circuits and mechanisms, limited by metallic earthed segregation of an auxiliary circuit space from a primary circuit space (see [0005]-[0008] and [0081]).

Allowable Subject Matter
Claims 4-9 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Oudalov et al. (US 20160190790 A1 and Oudalov hereinafter). 
Oudalov teaches a method for operating a switchgear or controlgear with unmanned operation and maintenance comprising dividing an acting area in an internal space of the switchgear or controlgear into virtual zones, wherein the acting area is divided and structured automatically under consideration of detection of a main busbars zone, which contains all horizontal busbars and T- offs circuits of one busbar section up to all points of disconnection. See Fig. 1, [0011], [0018], [0027] and [0038]. Oudalov could be used to render obvious the examined claims.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANNER LUKE CULLEN whose telephone number is (303)297-4384. The examiner can normally be reached Monday-Friday 7:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TANNER L CULLEN/Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664